IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                            Chief Judge Wiley Y. Daniel

Civil Action No. 09-cv-02990-WYD-MEH

WILDEARTH GUARDIANS,

      Plaintiff,

v.

KEN SALAZAR, in his official capacity as Secretary, U.S. Department of the Interior,

      Defendant.


                                   MINUTE ORDER

ORDER ENTERED BY CHIEF JUDGE WILEY Y. DANIEL

      On February 4, 2010, this case was reassigned to me. Accordingly, Plaintiff’s
Motion for Summary Judgement [6], filed February 2, 2010, is DENIED WITHOUT
PREJUDICE as it does not comply with my Practice Standards. The parties are
ordered to review and comply with all directives contained in my practice standards.

      Dated: February 5, 2010.